Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed on 8/19/2021 and subsequent preliminary amendment filed 8/19/2021.
Claims 16-35 are pending for this examination.
Claims 1-15 were cancelled.
Claims 16-35 were added.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Amendment to Specifications
The amendments to the specification received on 8/19/2021 are acceptable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/19/2021; and 4/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11,150,835 (parent application s/n 16/928,422). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-35 respectively contains every element of claims 1-20 of US Patent No. 11,150,835 (parent application s/n 16/928,422), as listed below, and as would be anticipated by the already patented claims of US Patent No. 11,150,835 (parent application s/n 16/928,422):
Claims
Instant Claims
Claims
US Patent No. 11,150,835 (parent application s/n 16/928,422)
Independent claim 16
A memory system connectable to a host, the host including a buffer, the memory system comprising: 

a nonvolatile memory including a plurality of blocks, a first block among the plurality of blocks including a first word line and a second word line, a data write operation to the nonvolatile memory being performed in a unit of a first size; and 

a controller electrically connected to the nonvolatile memory and configured to: 

in response to receiving, from the host, a first write command: 

at a first timing, transfer first write data from the buffer of the host to the nonvolatile memory, a size of the first write data being equal to the first size; 

at a second timing after the first timing, instruct the nonvolatile memory to write the first write data into memory cells connected to the first word line; 

at a third timing after the second timing, transfer second write data from the buffer of the host to the nonvolatile memory, a size of the second write data being equal to the first size; 

at a fourth timing after the third timing, instruct the nonvolatile memory to write the second write data into memory cells connected to the second word line; and 

at a fifth timing after the fourth timing, instruct the nonvolatile memory to write the first write data into the memory cells connected to the first word line again.
Independent claim 1
A memory system connectable to a host, the host including a buffer, the memory system comprising:

a nonvolatile memory including a plurality of blocks, a first block among the plurality of blocks including a first word line and a second word line, a data write operation to the nonvolatile memory being performed in a unit of a first size; and

a controller electrically connected to the nonvolatile memory and configured to:

in response to receiving, from the host, a first write command that includes a first identifier to specify the first block as a write destination block,

at a first timing, transfer first write data from the buffer of the host to the nonvolatile memory, a size of the first write data being equal to the first size;

at a second timing after the first timing, instruct the nonvolatile memory to write the first write data into memory cells connected to the first word line;

at a third timing after the second timing, transfer second write data from the buffer of the host to the nonvolatile memory, a size of the second write data being equal to the first size;

at a fourth timing after the third timing, instruct the nonvolatile memory to write the second write data into memory cells connected to the second word line; and

at a fifth timing after the fourth timing, instruct the nonvolatile memory to write the first write data into the memory cells connected to the first word line again.
Analysis 
Examiner points out that the instant application is a slightly broader version of the claims of US Patent No. 11,150,835 (parent application s/n 16/928,422) with the ONLY difference being the limitation of “in response to receiving, from the host, a first write command that includes a first identifier to specify the first block as a write destination block,” where the bolded section is in the parent case but absent in the instant application.  As such, it is easy to see that the instant claims are broader and thus anticipated by the already patented claims of US Patent No. 11,150,835 (parent application s/n 16/928,422).
Independent claim 26
A method of controlling a nonvolatile memory, the nonvolatile memory including a plurality of blocks, a first block among the plurality of blocks including a first word line and a second word line, a data write operation to the nonvolatile memory being performed in a unit of a first size, the method comprising:

in response to receiving, from a host, a first write command:

at a first timing, transferring first write data from a buffer of the host to the nonvolatile memory, a size of the first write data being equal to the first size;

at a second timing after the first timing, instructing the nonvolatile memory to write the first write data into memory cells connected to the first word line;

at a third timing after the second timing, transferring second write data from the buffer of the host to the nonvolatile memory, a size of the second write data being equal to the first size;

at a fourth timing after the third timing, instructing the nonvolatile memory to write the second write data into memory cells connected to the second word line; and

at a fifth timing after the fourth timing, instructing the nonvolatile memory to write the first write data into the memory cells connected to the first word line again.
Independent claim 11
A method of controlling a memory system including a nonvolatile memory, the nonvolatile memory including a plurality of blocks, a first block among the plurality of blocks including a first word line and a second word line, a data write operation to the nonvolatile memory being performed in a unit of a first size, the method comprising:

in response to receiving, from a host, a first write command that includes a first identifier to specify the first block as a write destination block,

at a first timing, transferring first write data from a buffer of the host to the nonvolatile memory, a size of the first write data being equal to the first size;

at a second timing after the first timing, instructing the nonvolatile memory to write the first write data into memory cells connected to the first word line;

at a third timing after the second timing, transferring second write data from the buffer of the host to the nonvolatile memory, a size of the second write data being equal to the first size;

at a fourth timing after the third timing, instructing the nonvolatile memory to write the second write data into memory cells connected to the second word line; and

at a fifth timing after the fourth timing, instructing the nonvolatile memory to write the first write data into the memory cells connected to the first word line again.
Analysis 
Examiner points out that the instant application is a slightly broader version of the claims of US Patent No. 11,150,835 (parent application s/n 16/928,422) with the ONLY difference being the limitation of “in response to receiving, from a host, a first write command that includes a first identifier to specify the first block as a write destination block,” where the bolded section is in the parent case but absent in the instant application.  As such, it is easy to see that the instant claims are broader and thus anticipated by the already patented claims of US Patent No. 11,150,835 (parent application s/n 16/928,422).


	Likewise, the dependent claims of the above cited independent claims carry similar limitations to each other respectively.

Allowable Subject Matter
Claims 16-35 are indicated as allowable subject matter.  

The following is an examiner’s statement of reasons for indication of allowable subject matter: 
	Prior art teaches systems and methods for implementing a buffer to write data to memory wherein the writes are done using word lines, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method wherein data is written to memory using a buffer where in response to receiving from a host the first write command using the timing as claimed with data being written into memory cells connected to a first word line, writing data into the memory cell connected to a second word line, and writing data into the memory cells connected to the first word line again as claimed.  More specifically, Examiner finds the method in writing data to the memory cells of the memory with the timing and usage of word lines as being claimed to be sufficiently different from other prior art systems.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nanjou et al. (US 2010/0199025) teaches a memory system where word lines are connected to memory cells of the memory to allow for read/write operations to the memory cell.
Suzuki et al. (US 8,717,842) teaches a DRAM memory system with multiple ports, wherein word lines and bit lines are associated with the ports to allow for read/write operations to memory.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183